Citation Nr: 9929781	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-32 522A	)	DATE
	)
	)



THE ISSUE

Whether an October 1976 decision of the Board of Veterans' 
Appeals (Board) upholding a decision to sever service 
connection for a psychiatric disability should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

(The issue of entitlement to an effective date prior to May 
24, 1989, for the grant of service connection for 
schizophrenia is addressed in a separate decision.)



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) challenging the Board's October 1976 decision which 
denied entitlement to restoration of service connection for a 
psychiatric disability.


FINDINGS OF FACT

1.  The Board finds that one or more statements submitted by 
the veteran in support of his claim for an earlier effective 
date for the grant of service connection for schizophrenia 
constituted a motion seeking the Board's review of an October 
1976 Board decision denying restoration of service connection 
for a psychiatric disability, to determine whether the 
October 1976 decision involved CUE.

2.  On July 13, 1999, the veteran's service representative 
filed a formal Motion for Revision or Motion to Vacate the 
Board's October 1976 decision.

3.  The veteran has failed to allege a sufficient error in 
law or in fact that dictate a change in the Board's October 
1976 decision.


CONCLUSION OF LAW

The Board's October 1976 decision upholding a Regional 
Office's decision to sever service connection for a 
psychiatric disability was not based on CUE, and as such, is 
not subject to revision.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  See 38 C.F.R. §§ 20.1400-20.1411 (1999).  The 
regulations provide that CUE is a very specific and rare kind 
of error which compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a) (1999).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions were incorrectly 
applied.  Moreover, § 20.1404(b) provides that a motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not CUE 
include a change in diagnosis in order to correct a earlier 
diagnosis considered in a Board decision, failure to fulfill 
the duty to assist, a disagreement as to how facts were 
weighed or evaluated, and a change in the statute or 
regulation.  38 C.F.R. § 20.1403(d) (1999).    

Historically, the RO granted entitlement to service 
connection for anxiety reaction by rating decision dated in 
August 1969, in part, because the veteran complained of 
depression and excessive worry at the time of service 
separation.  A 10 percent evaluation was assigned effective 
October 1968.  By rating decision dated in August 1970, the 
disability was recharacterized as paranoid schizophrenia and 
a 70 percent evaluation was assigned.  In January 1974, the 
veteran was awarded individual employability.  

During a routine review of the veteran's claims file, the RO 
concluded that the initial grant of service connection was 
CUE because the service medical records were completely 
silent as to any complaint or treatment of a nervous 
condition except as self-reported by the veteran in his 
separation examination.  The RO also noted that a diagnosis 
of a psychosis was made more than one year after service 
separation.  It was noted that the psychoneurosis for which 
service connection was assigned was not subject to the 
presumptive period.  As such, the RO proposed to sever 
service connection for the veteran's nervous condition and, 
in fact, severed service connection by rating decision dated 
in July 1975.  The Board upheld the severance of service 
connection by decision dated in October 1976.

Turning first to the law on severance of service connection 
at the time of the Board's October 1976 decision, it is noted 
that severance of service connection under 38 C.F.R. § 3.105 
was essentially identical to the current regulation.  
Specifically, service connection could only be severed where 
the evidence established that it was CUE (with the burden of 
proof on the Government).  A change in diagnosis could be 
accepted as a basis for severance if the medical authority 
certified that the diagnosis on which service connection was 
predicated was clearly erroneous.  When severance of service 
connection was considered to be warranted, a rating decision 
was to be prepared setting forth all material facts and 
reasons, with the claimant notified at the latest address of 
record of the contemplated action and given 60 days to 
provide evidence that service connection should be 
maintained.  Thereafter, and assuming that no evidence was 
received, a rating action would be issued and the award 
discontinued effective the last day of the month in which the 
60-day period expired.  See 38 C.F.R. § 3.105 (1976).  

In this case, the Board finds that the RO provided the 
veteran with appropriate notice of the proposed severance of 
service connection in a May 1975 rating decision.  He was 
given 60 days with which to respond and, in fact, submitted 
additional evidence.  The RO considered this evidence and, 
nonetheless, severed service connection for a 
neuropsychiatric disability effective August 1, 1975.  The 
veteran was given notice of both the proposed severance and 
the rating decision actually severing service connection; 
thus, the Board finds that the severance was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105 in effect 
at the time.

In a December 1975 personal hearing the veteran testified 
that he was hospitalized in Vietnam for an epileptic seizure 
but never had epilepsy.  He related that he was treated for 
combat fatigue, engaged in combat, witnessed death, and had a 
nervous problem even when outside of the combat zone.  His 
wife testified that the veteran never had any problems prior 
to entering into the military and was a completely changed 
person when he was discharged.  The veteran's representative 
maintained, in essence, that the veteran was misdiagnosed 
with epilepsy in service and, in fact, experienced a nervous 
attack and that he had other symptoms associated with a 
nervous condition in service.  The representative concluded 
that the veteran's benefits should not be denied.

By decision dated in October 1976, the Board concluded that 
entitlement to restoration of service connection for a 
psychiatric disability was not established.  It was 
essentially noted that there was no psychosis within the 
presumptive period, no acquired psychiatric disorder in 
service, and that the psychoneurosis shown within the first 
postservice year was not subject to the one year presumption 
of service connection.  The issue before the Board was 
essentially whether the August 1969 rating decision, which 
granted service connection for anxiety was CUE.  The Board 
observed that the veteran's service medical records were 
entirely negative for findings or diagnosis of a psychiatric 
disorder, stressing that the in-service complaints of 
headache, diarrhea, etc. were attributed to an organic 
disability.  The Board also pointed out that the veteran was 
not treated for a psychiatric disability during the several 
months he was stationed in the continental United States 
prior to discharge.  Moreover, the Board observed that his 
separation examination reflected a normal psychiatric 
evaluation.  The Board concluded that the service clinical 
records could not possibly serve as a basis for finding that 
a psychiatric disability manifested in service.  The Board 
then reviewed the June 1969 VA psychiatric examination and 
noted that a diagnosis of depressive reaction was made but 
reflected that the report did not establish a connection 
between the diagnosis of depressive reaction and military 
service.  Finally, the Board stressed that the veteran's 
then-diagnosis of a psychosis was first clinically manifested 
no earlier than April 1970, several months outside of the 
presumptive period.  Thus, the Board concluded, severance of 
service connection for a psychiatric disorder was warranted.

The veteran now argues that the Board's October 1976 decision 
was, itself, CUE.  He asserts that the decision was erroneous 
because (i) the Board failed to provide the requisite proof 
necessary to legally sever service connection because it 
erred in its application of the basic principles of service 
connection by failing to consider continuity of 
symptomatology, (ii) the evidence established that the 
veteran's disability was incurred during service, and (iii) 
the Board's 1993 decision granting service connection for 
schizophrenia was based on essentially the same evidence 
contained in the claims file at the time of the October 1976 
decision.

Initially, in reviewing a prior Board decision for CUE, this 
Board can only consider the record and the law that existed 
at the time the prior decision was made.  See 38 C.F.R. 
§ 20.1403(b) (1999).  Therefore, despite the veteran's 
contention, this Board cannot consider the 1993 Board 
decision granting service connection for schizophrenia as it 
was, obviously, not part of the record at the time of the 
Board's October 1976 decision.  As noted above, such evidence 
obtained after the Board decision being challenged cannot 
form the basis of a valid CUE claim. 

Further, the Board's rejects the veteran's suggestion that 
his current diagnosis of schizophrenia should have been made 
in October 1976 because the evidence on which the currently-
diagnosed schizophrenia was made is the same evidence 
contained in the claims file in October 1976.  There is 
simply no medical opinion or other evidence indicating that a 
diagnosis of schizophrenia, rather than depressive reaction, 
should have been the correct diagnosis in 1976.  In addition, 
as noted above, a new medical diagnosis which "corrects" an 
earlier diagnosis considered in a prior Board decision is not 
considered CUE under the current regulations.  See 38 C.F.R. 
§ 20.1403(c) (1999).  Thus, even if the veteran's diagnosis 
should have been schizophrenia, the regulations do not 
recognize the "corrected" diagnosis as CUE.  The evidence 
before the Board in 1976 reflected that the veteran was 
diagnosed with a depressive reaction within a year of 
service; however, the Board correctly noted that a diagnosis 
of depressive reaction was not entitled to the one year 
presumption.  Moreover, the evidence before the Board in 1976 
indicated that a diagnosis of paranoid schizophrenia, which 
would have been entitled to the presumption, was not made 
until April 1970, well outside the presumptive period.  
Accordingly, there is no basis to find CUE in the Board's 
1976 decision simply because the veteran is currently 
diagnosed with schizophrenia or because the current diagnosis 
is based, in part, on evidence contained in the claims file 
in 1976.

The veteran next argues that the Board's 1976 decision was 
CUE on the basis that the Board failed to recognize 
continuity of symptomatology.  Contrary to the veteran's 
assertions, this Board finds that the 1976 Board reviewed all 
the evidence contained in the claims file, including the 
service medical records and post-service treatment, and 
concluded, in essence, that the RO's earlier decision 
granting service connection was in error, in part, because of 
a lack of continuity of symptoms.  

Under regulations in effect in 1976, continuity of 
symptomatology was required only where the condition noted 
during service (or in the presumptive period) was not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service was not adequately supported, then a 
showing of continuity after discharge was required to support 
the claim.  See 38 C.F.R. § 3.303(b) (1976).  In this case, 
the 1976 Board noted that, except for statements made by the 
veteran himself, there was no in-service evidence of a 
psychiatric disability.  Therefore, it was reasonable for the 
1976 Board to conclude that there was no "condition" to be 
noted during service.  In addition, the 1976 Board noted that 
the veteran was first diagnosed with a depressive reaction in 
June 1969 but the diagnosis was not related to service, which 
could further support a finding of no continuity of symptoms.  
Finally, the 1976 Board observed that the veteran was not 
diagnosed with a psychosis until April 1970, outside the 
presumptive period, and the diagnosis was again not at that 
time noted to be related to military service.  Accordingly, 
this Board finds that the 1976 Board could have reasonably 
concluded that the veteran lacked continuity of 
symptomatology and its October 1976 decision was not CUE.

The veteran also argues that the evidence contained in the 
claims file in 1976 established that the veteran's disability 
was incurred during service.  It is clear to this Board that 
the argument must fail.  First, the 1976 Board correctly 
points out that the veteran was never diagnosed with a 
neuropsychiatric disorder in service, and there is no medical 
evidence or opinion contained in the claims file to the 
contrary.  Except for one instance at the time of service 
separation, when the veteran self-reported in the Report of 
Medical History that he experienced depression or excessive 
worry, there was no evidence of treatment for or a diagnosis 
of a psychiatric disability contained in the service medical 
records.  Further, at the time of his initial psychiatric 
diagnosis for a depressive reaction, the examiner did not 
establish a connection between the diagnosis and military 
service.  In fact, the examiner noted that the veteran had 
experienced serious post-service marital problems.  
Similarly, none of the medical examiners attributed the 
veteran's psychiatric disorder to military service.  Thus, 
this Board finds that the evidence as considered by the 1976 
Board in upholding severance of service connection does not 
rise to the level of CUE as the correct facts were known at 
the time and the regulations were correctly applied.  

While, based on subsequent evidence, it may be apparent that 
the symptoms the veteran experienced shortly after service 
separation ultimately lead to a grant of service connection 
for schizophrenia, this Board must put itself in the shoes of 
the 1976 Board and review no more of the evidence than was 
associated with the claims file at the time.  Weighing of the 
evidence does not provide a basis for finding CUE.  Given 
that there was no confirmed diagnosis of a neuropsychiatric 
diagnosis in service, that the veteran was diagnosed with a 
psychiatric disorder but not a psychosis (depressive 
reaction) within the one year presumptive period, and that 
his schizophrenia was no diagnosed until some 18 months after 
service separation there was no CUE in the severence of 
service connection.

In conclusion, as the veteran has failed to properly allege 
clear and unmistakable errors of fact or law in the Board's 
October 1976 as defined by the criteria enumerated at 
38 C.F.R. §§ 20.1403 and 20.1404 (1999), the Motion for 
Revision or to Vacate of the Board's October 1976 decision is 
denied. 


ORDER

The Motion for Revision or to Vacate the Board's October 1976 
decision on the grounds of clear and unmistakable error is 
denied.


		
	MICHAEL D. LYON 
Member, Board of Veterans' Appeal

 


